\              Case 3:21-cv-00147-MHL Document 1 Filed 03/05/21 Page 1 of 10 PageID# 1


    Pro Se 15(Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)



                                          United States District Court
                                                                             for the

                                                              Eastern District of Virginia        jjj]
                                                                     Richmond Division


                           Santrayia M. Bass
                                    O.W.                                          ^    Case No.               ^.
                                                                                  )                      (to hefilled in hv the Clerk '.v Ojfice)
                                                                                  )
                                 Plamtifi'(s)
    (Write thefull name ofeach plaintijfwho isfiling this complaint.              )
                                                                                  {    ,   t- i                                  I    Ixr
    lflhemm^ofantheplmnUff,como,fiimlhespaceahove.                                )    July Tnal: (clu:ckone) [^jYes l_]No
    please write "see attached" in the space and attach an additional             )
    page with thefull list ofnames.)                                              )
                                    -V-                                           )
                               Marie L.Carr-SC kool
                                Reid Baker -             Pn            I          )
                    VA Beach Police Department                                    )
                       VA Beach School Board                                      )
                                Defendatir(s)                                     )
    (Write thefull name ofeach defendant who Ls being sued. Ifthe                 )
    names ofall the defendants cannotfit in the space above, please               ^
    write "see attached" in the space and attach an additional page
    with thefull list ofname.s. Do not include addres.ses here.)



                                     COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                             (Non-Prisoner Complaint)


                                                                           NOTICE


        Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
        electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
        security number or full birth date; the full name of a person known to be a minor; or a complete financial account
        number. A filing may include only: the last four digits of a social security number; the year of an individual's
        birth; a minor's initials; and the last four digits of a financial account number.

        Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
        other materials to the Clerk's Office with this complaint.

        In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
        forma pauperis.




                                                                                                                                                    Page 1 of 6
           Case 3:21-cv-00147-MHL Document 1 Filed 03/05/21 Page 2 of 10 PageID# 2


■ PlO-SgJS^Rgyi_12A<0 Complaint for Violation of Civil Rights(Non-Prisoner)


I.         The Parties to This Complaint

                     The Plaintiff(s)


                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                           Name                                       Santrayia M. Bass
                           Address                                    1017 Carrington Ave
                                                                      Virginia Beach               VA              23464
                                                                                   City            State           Zip Code
                           County                                     Virginia Beach
                           Telephone Number                          (757)515-0333
                           E-Mail Address                             smbass0528@cox.net

           B.        The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person'sjob or title (if known)and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1

                           Name                                       Marie L.Carr

                           Job or Title (ijknown)                     School Resource Officer

                           Address                                    VBPD 4th Precinct 840 Kempsville Road
                                                                      Virginia Beach               VA              23464
                                                                                   City            State           Zip Code
                           County                                     Virginia Beach
                           Telephone Number                          (757)385-2800
                           E-Mail Address (ifknown)                   Marie.Barr@vbschools.com

                                                                     1 1 Individual capacity |3Official capacity

                     Defendant No. 2

                           Name                                       Reid Baker

                           Job or Title (ifknown)                     Assistant Principal
                           Address                                   3080 8. Lynnhaven Rd
                                                                      VA Beach                     VA              23452
                                                                                   City            Stale           Zip Code
                           County                                     Virginia Beach
                           Telephone Number                          (757)648-4900
                           E-Mail Address (ifknown)                  Reid.Baker@vbschools.com

                                                                     □ Individual capacity 0 Official capacity


                                                                                                                              Page 2 of 6
           Case 3:21-cv-00147-MHL Document 1 Filed 03/05/21 Page 3 of 10 PageID# 3


Pro Se 15 (Rev. 12/16) ComplainI for Violation of Civil Rights(Non-Prisoner)


I.        The Parties to This Complaint

          A.         The Flaintifr(s)


                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                           Name                                        O.W.
                           Address                                     1017 Carrington Ave
                                                                       Virginia Beach             VA                23464
                                                                                  City           State              Zip Code
                           County                                      Virginia Beach
                           Telephone Number
                           E-Mail Address


          B.         The Defendant($)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person^sjob or title (if known)and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1

                           Name

                           Job or Title (ifknown)
                           Address


                                                                                  City           State              Zip Code
                           County
                           Telephone Number
                           E-Mail Address (ifknown)

                                                                       □ Individual capacity    Official capacity
                     Defendant No. 2

                           Name

                           Job or Title (ifknown)
                           Address


                                                                                  City           State              Zip Code
                           County
                           Telephone Number
                           E-Mail Address (ifknown)

                                                                      □ Individual capacity □ Official capacity


                                                                                                                               Page 2 of 6
           Case 3:21-cv-00147-MHL Document 1 Filed 03/05/21 Page 4 of 10 PageID# 4


_Pro Se 15(Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)


                     Defendant No. 3

                           Name                                         Virginia Beach School Board
                           Job or Title (ifknown)
                           Address                                     2512 George Mason Drive P.O. Box 6038
                                                                       Virginia Beach                  VA
                                                                                  City                 State              Zip Code
                           County                                      Virginia Beach
                           Telephone Number                           (757)263-1000
                           E-Mail Address (ifknown)

                                                                      □ Individual capacity           Official capacity
                     Defendant No.4
                           Name                                        Virginia Beach Police Department
                           Job or Title (ifknown)
                           Address                                     VBPD 4th Precinct 840 Kempsville Rd
                                                                       Virginia Beach                  VA                 23464
                                                                                  City                 State              Zip Code
                           County                                      Virginia Beach
                           Telephone Number                            (757) 385-2800
                           E-Mail Address (ifknown)

                                                                      □ Individual capacity 0 Official capacity
II.        Basis for Jurisdiction


           Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities seeured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
           Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal offieials for the violation of eertain
           constitutional rights.

           A.        Are you bringing suit against (check all that apply):

                     I I Federal officials (a Bivens claim)
                     W\ State or local officials (a § 1983 claim)
           B.        Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                     Fourth, Fifth, and Sixth Amendments of the Constitution of the United States
                     Virginia Beach Police Department General Orders




                     Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?


                                                                                                                                     Page 3 of 6
           Case 3:21-cv-00147-MHL Document 1 Filed 03/05/21 Page 5 of 10 PageID# 5


-Prg-Se_lS(Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)

                      N/A




           D.        Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     ofstate or local law. If you are suing under Bivens^ explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.
                     School Resource Officer Marie L. Carr violated my juvenile son's Fourth Amendment rights by not
                     guaranteeing O.W. the right to be secure in their persons and effects against unreasonable searches
                     and seizures. No warrants were executed to confiscate property. The Fifth and Sixth amendments
                     rights were violated when the SRC interrogated O.W. in school without the presence of the Assistant
                     Principal, counsel or parent.


III.      Statement of Claim


         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement ofeach claim in a separate paragraph. Attach additional pages if needed.

          A.         Where did the events giving rise to your claim(s) occur?
                     The event occured at Kempsville Middle School in Virginia Beach VA.




         B.          What date and approximate time did the events giving rise to your claim(s) occur?
                     The event occurred on March 5, 2019 at approximately 03:05 pm during school hours.




         C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)
                     O.W. a juvenile was questioned by the Assistant Principal (AP)in the presence of the SRC about an
                     alleged nude photo. During this administrative investigation, the AP instructed O.W. to open his phone
                     for inspection to examine its content for evidence of wrongdoing as alleged by fellow classmates. The
                     AP did not locate any wrongdoing. The AP was instructed by the SRO to handover O.W. phone. The
                     AP and SRO left the room while O.W. wrote his statement. While the AP was conducting an
                     administrative investigation, the SRO retumed alone to the room where O.W. was writing his statement
                     and demanded he look into his phone for a photo. The SRO then handed him his phone. The SRO
                     directed him to show the photo that had been transmitted. O.W. complied to the SRO's demand. O.W.
                     was unaware the SRO's would use the evidence against him. O.W. was not given his Miranda Warning
                     before being questioned and neither was his parents, or the AP present or notified. The SRO used the
                     information and photo she obtained form this event in her probable cause warrant to arrest my thirteen
                     year old son.




                                                                                                                       Page 4 of 6
           Case 3:21-cv-00147-MHL Document 1 Filed 03/05/21 Page 6 of 10 PageID# 6


Pro Se 15(Rev. 12/16) ComplainI for Violation of Civil Rights(Non-Prisoner)




          D.        Section 1983 allows defendants to be found liable only when they have acted "under color ofany
                    statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                    42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                    of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                    federal law. Attach additional pages if needed.
                    O.W. Miranda rights were not given prior to conducting a criminal interrogation. Denied right to counsel
                    before questioning. Juveniles interviewed or interrogated by the police are afforded the same Fifth and
                    Sixth Amendment protections as adults. Assistant Principal Reid Baker failed to notify parents of an
                    administrative inquiry that later turned into a criminal investigation by the SRO. The Virginia Beach
                    School Board failed to protect my juvenile son.


III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.          Where did the events giving rise to your claim(s) occur?
                    On additional pages




         B.          What date and approximate time did the events giving rise to your claimfs) occur?
                    On additional pages




                    What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                    Was anyone else involved? Who else saw what happened?)
                    The evidence has shown that the AP was not aware of the criminal inquiries made by the SRO and that
                    she was conducting a criminal Investigation. Neither the AP nor parent were informed that the SRO was
                    conducting a criminal investigation.




                                                                                                                      Page 4 of 6
          Case 3:21-cv-00147-MHL Document 1 Filed 03/05/21 Page 7 of 10 PageID# 7


Pro Se 15(Rev. 12/16) Coinplaint for Violation ofCivil Rifihts(Non-Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     ofstate or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.
                     The physical size of the juvenile, the seriousness of the offense, or whether or not the Juvenile is
                     considered a suspect does not change the legal requirements during interviews and interrogations.
                     Assistant Principal Reid Baker failed to notify parents of an administrative inquiry that later turned into a
                     criminal investigation by the SRO. The Virginia Beach School Board failed to protect my juvenile son.


III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates £ind locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement ofeach claim in a separate paragraph. Attach additional pages if needed.

                     Where did the events giving rise to your claim(s) occur?




         B.          What date and approximate time did the events giving rise to your claim(s) occur?




                     What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)




                                                                                                                          Page 4 of 6
           Case 3:21-cv-00147-MHL Document 1 Filed 03/05/21 Page 8 of 10 PageID# 8


Pro Se 15(Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)



IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
         O.W. was taken into custody from school and placed In jail by the SRO. Neither he or his parents where aware
         that the administrative Inquiry changed to a criminal Investigation. Due to poor defense counsel, O.W. was
         convicted of a felony. O.W. and family has and still are suffering Irreputable stress, dispare and fraught.




V.       ReMef


         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.
         We leave It the the courts to determine the monetary damages for the stress, suffering and dispare that we
         suffered.

         We also ask that all cases of similar Juvenile encounter at this school by these official be reviewed and the
         negative outcomes be overturned.

         We also want an apology from the school principal Ms. PattI Jenkins (Kempsvllle Middle School)for the
         despicable descriptive presentation she made regarding my son to the school board resulting In him being
         suspended for the school year.




                                                                                                                        Page 5 of 6
           Case 3:21-cv-00147-MHL Document 1 Filed 03/05/21 Page 9 of 10 PageID# 9


Pro Se 15(Rev. 12/16) Complain!for Violation of Civil Rights(Non—Prisoner)



IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.
         On additional pages




V.       ReUef


        State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
        If requesting money damages,include the amoimts of any actual damages and/or pimitive damages claimed for
         the acts alleged. Explain the basis for these claims.
         On additional pages




                                                                                                                        Page 5 of 6
         Case 3:21-cv-00147-MHL Document 1 Filed 03/05/21 Page 10 of 10 PageID# 10


_Pro_SgJS^Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)



VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best of my knowledge,information,
         and belief that this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4)the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date ofsigning:


                     Signature ofPlaintiff
                     Printed Name of Plaintiff


         B.          For Attorneys


                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name ofLaw Firm

                     Address



                                                                              City          State          Zip Code

                     Telephone Number
                     E-mail Address




                                                                                                                      Page 6 of 6
